Citation Nr: 0430289	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  95-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This case was previously before the Board in March 2003.  In 
its March 2003 decision, the Board denied entitlement to 
service connection for a cervical spine disability.  The 
veteran appealed the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2003, the veteran's representative and VA 
General Counsel filed a joint motion to vacate the Board's 
March 2003 decision.  In September 2003, the Court vacated 
the Board's decision in accordance with the joint motion, and 
remanded the case to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the appellant has 
not received adequate notice of the information and evidence 
necessary to substantiate his claim, notice of which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA, or notice 
that he should provide any evidence in his possession that 
pertains to the claim.  Accordingly a remand is required in 
order for the appellant to be provided proper notice.

In 2002, VA issued regulations permitting the Board to 
conduct internal development of the record in certain cases.  
See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9).  As noted by the September 2003 joint motion 
mentioned above, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver of the right to initial consideration of the evidence 
by the RO.  DAV does not prohibit the Board from developing 
evidence, provided that the Board does not adjudicate the 
claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003.

In the instant case, the veteran submitted ships logs for the 
U.S.S. Rankin, dated from January to November 1963.  However, 
the veteran did not waive his right to have this evidence 
considered initially by the RO prior to Board review.  The 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless such 
consideration is waived in writing.  The joint motion 
indicated a remand is required in this regard to comply with 
DAV.  Not only has the veteran not waived RO review of this 
evidence, but his attorney has requested that the Board 
remand the veteran's claim to the RO.

In a September 2004 letter, the veteran's attorney requested 
that VA obtain the veteran's sick bay records.  At this time 
the Board would like to point out that a specific request for 
sick bay records from the veteran's ship was made in November 
1998.  In March 1999 the RO received a negative response to 
this request from the National Personnel Records Center.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cervical spine disability.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified 
that are not currently of record.  

3.  The RO should readjudicate the 
veteran's claim considering all the 
evidence of record.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the August 2001 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




